Title: Report on Staff of Superintendent of Finance, [6 July] 1781
From: Madison, James
To: 



[6 July 1781]
The Committee appointed to confer with the Superintendt. of Finance on the subject of his letter of the 28th. of June report,
That the Superintendt of Finance be authorised to appoint an Assistant in his Department, who shall be entitled to an annual Salary of 1850 Spanish milld dol, to be paid quarterly from the Treasury of the U States, and two clerks who shall be entitled each to the annual salary of 500 Spanish milld dollars to be paid in like manner
